Title: To Benjamin Franklin from John Adams, 14 October 1780
From: Adams, John
To: Franklin, Benjamin


Sir,
Amsterdam October 14th. 1780.
The Extracts of Letters You was so good as to send me, have been inserted in the Papers, and I should be obliged to You, for future Communications of the same kind.
Notwithstanding the flow of Spirits, and the vigorous Exertions of our Countrymen this Year, I am sorry to say I cannot see a prospect of any thing decisive this Campaign. The fatal defect in the plan of the Campaign in not sending a sufficient number of Ships with M. de Ternay, or soon after him, will render abortive all the great Exertions, and immense Expences of the Year.
And at the same time Cornwallis will spread too much devastation at the Southward, where the want of numbers of Whites, the great numbers of Blacks, and above all the want of Discipline and Experience, will make the People long unhappy and unfortunate.
The ill luck of Carolina pursues her Citizens even to Sea, and to Europe I think. Can nothing be done for the Relief of Mr. Laurens? Will You be so good as to apply to Court, and see if they will lend Us somebody of Mark to exchange for him? After exchanging so many military Men as prisoners of War, it is pitifully spightfull to use Mr. Laurens as they do: but they cannot conceal the Meanness of their Character.
I have felt the mortification of soliciting for Money as well as You: but it has been because the solicitations have not succeeded. I see no reason at all that We should be ashamed of asking to borrow Money after maintaining a War against Great Britain and her Allies for almost six years, without borrowing any thing abroad, when England has been all the time borrowing of all the Nations of Europe, even of Individuals among our Allies, it cannot be unnatural, surprising or culpable or dishonourable for Us to borrow Money.
When England borrows annually a Sum equal to all her Exports, We ought not to be laughed at for wishing to borrow a Sum annually equal to a twelfth part of our annual Exports.
We may, and We shall wade through, if We cannot obtain a Loan: but We could certainly go forward with more Ease, Convenience and Safety, by the help of one.
I think We have not meanly solicited for Friendship any where. But to send Ministers to every great Court in Europe, especially the Maritime Courts, to propose an acknowledgment of the Independence of America, and Treaties of Amity and of Commerce is no more than becomes Us, and in my Opinion is our Duty to do: it is perfectly consistent with the genuine System of American Policy, and a piece of Respect due from new Nations to old ones. The United Provinces did the same thing, and were never censured for it, but in the End they succeeded. It is necessary for America to have Agents in different parts of Europe, to give some Information concerning our affairs, and to refute the abominable Lies that the hired Emissaries of Great Britain circulate in every Corner of Europe, by which they keep up their own Credit and ruin ours. I have been more convinced of this since my Peregrinations in this Country, than ever. The universal and profound Ignorance of America here, has astonished me. It will require Time, and a great deal of Prudence and Delicacy too to undecieve them. The method You have obligingly begun, of transmitting me Intelligence from America, will assist me in doing, or at least attempting something of this kind, and I therefore request the Continuance of it, and have the Honour to be, with respectful Compliments to Mr. Franklin and all Friends, Sir, your most obedient Servant
John Adams
His Excellency Dr. Franklin.
 
Notation: J Adams Oct. 14. 1780
